Exhibit 10.1

January 7, 2013

John F. Lundgren
President and Chief Executive Officer
Stanley Black & Decker, Inc.
1000 Stanley Drive
New Britain, CT 06053

Dear John,

This letter is to confirm the effect of the proposed changes to your role with
the Company. As previously discussed, subject to Board approval, effective as of
January 13, 2013: (i) you will cease to serve as the President of the Company
and (ii) you will continue serve as the Chief Executive Officer of the Company
with such duties and responsibilities as are customarily assigned to such
position. Effective as of March 13, 2013, you will assume the role, duties and
responsibilities of the Chairman of the Board of Directors of the Company.

You hereby acknowledge and agree that from and after the effective dates noted
above, your Employment Agreement and your Change in Control Severance Agreement
will be construed and interpreted in accordance with your title, position,
status, duties and responsibilities, in each case, as modified in accordance
with this letter, as applicable.

You further acknowledge and agree that, in no event will the modification of
your title, position, status, duties or responsibilities in accordance with this
letter, or any actions which have been taken by the Company or its affiliates in
connection with, relating to, or in furtherance of such modification, be deemed
to constitute or contribute to the existence of “Good Reason” (as such term is
used in either your Employment Agreement or your Change in Control Severance
Agreement).

Please confirm your agreement with the foregoing by countersigning this letter
and returning it to me at your earliest convenience.

                                                                              
Sincerely,
                                                         
                              
                                                               
                              
           
 
                                                                
Bruce H. Beatt
                                                            
Senior Vice President, General
                                                               
Counsel and Secretary
                                                             
                                
                                                               
                             
                                                                      
                              
                                                          
                        
                               
                                                                               
 
                                  
                                                                              
                                  
                                                            
                          
                                           
Acknowledged and Agreed:                                                   
                                     
                                                                 
                          
                                      
/s/                                          
 
 


   
 
 


John F. Lundgren  
 
 


                                                                   
                         
                                        
Date: January 8, 2013  
 
 



